I consider the opinion of the Chief Justice a construction of the act to the point of judicial legislation.
The statute quoted in the opinion of my Brother does not penalize having punchboards except upon premises owned, occupied or controlled by the possessor of the apparatus used for gaming or gambling, or shall use such apparatus for gaming or gambling in any place within the State of Michigan. The statute is short of penalizing the charge made and the conviction should be reversed and defendant discharged. *Page 694